*1110OPINION.
Marquette:
Three questions were presented by the petition in this appeal. We have covered two of these questions in our findings. The third question related to the March 1, 1913, value of certain real estate (other than that involved in the transaction re*1111ported in. our findings) and the determination of the gain realized from tbe sale thereof by the taxpayer in 1920. The Commissioner’s answer denied all allegations of the petition bearing upon that question and, as no evidence whatever was introduced at the hearing, we find no justification for disturbing the Commissioner’s determination on that question.
With reference to the matter of the real estate sale, contract for which was executed in 1919 and the purchase price paid in 1920, the taxpayer was on the cash basis and that disposes of the matter. If he had been on an accrual basis the decisions of the Maryland court to which we were referred might have some application. But the fact that title, legal or equitable, passed to the purchaser when the contract was executed in 1919, can not affect the tax liability in this appeal, since the taxpayer did not receive the purchase price as a closed transaction until 1920. Furthermore, the contract was not in evidence for our consideration, and whether it was similar to the contracts commented upon in the Maryland decisions referred to, we have no means for ascertaining. It is sufficient that the taxpayer was upon the cash basis and realized the gain in 1920, when the purchase price was actually received and the deed then delivered.
That the taxpayer gave his share of the income from the trust to his daughter can not affect his taxability. He had a life interest. He made no transfer of that interest. When income was distributable to him, he, as trustee, paid it to his daughter, but it became his income as a beneficiary under the trust before it could be given to his daughter either by himself as an individual or as trustee.
Section 219 of the Acts of 1918 and 1921 is specific. A beneficiary is taxable upon his distributive share whether distributed or not. It is his distributive share even though he tells himself as trustee that he does not want it and as trustee makes a gift of it to his daughter. Naturally, no one could object, since he alone has the right and has individually given consent to himself, as trustee, for the transfer. What the result might be if there had been a valid, enforceable transfer or conveyance to the daughter of the taxpayer’s interest in the life estate or the income therefrom, it is not necessary for us to decide, since no such fact appeared in the present appeal.